           Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    WAYNE HOPPER, individually and on                    §               4:18-cv-4657
                                                             Docket No. ____________
    behalf of all others similarly situated,             §
                                                         §
    Plaintiff,                                           §
                                                         §
    vs.                                                  §   JURY TRIAL DEMANDED
                                                         §
    CEMEX, INC., CEMEX S.A.B. de C.V.,                   §   COLLECTIVE ACTION
    CEMEX MANAGEMENT, INC.                               §   PURSUANT TO 29 U.S.C. § 216(b)
                                                         §
    Defendants.                                          §

                                       ORIGINAL COMPLAINT

                                                 SUMMARY

          1.     Plaintiff Wayne Hopper (Hopper) files this Original Collective Action Complaint against

Defendants CEMEX, Inc., CEMEX S.A.B. de C.V., CEMEX Management, Inc., (collectively,

“Cemex”) to recover the unpaid overtime wages owed to Cemex’s workers under the Fair Labor

Standards Act (FLSA).

          2.     Cemex failed to compensate Hopper and all other similarly situated hourly employees

using an overtime rate derived from a formula based on all remuneration received.

          3.     Instead of using all remuneration received to calculate Hopper’s regular and overtime

rate of pay, Cemex improperly excluded certain non-discretionary bonuses from the calculations,

thereby depriving Hopper and all those similarly situated of overtime pay at an appropriate rate of pay.

                                         JURISDICTION & VENUE

          4.     This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

          5.     Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events giving

rise to this claim occurred in this District and Division.
          Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 2 of 7



         6.    Cemex maintains its United States corporate headquarters in this District and Division.

                                                   PARTIES

         7.    Hopper was employed by Cemex during the relevant statutory time period as an hourly

employee. Cemex paid Hopper by the hour and, in addition to his hourly rate, Hopper received bonuses

from Cemex.

         8.    Although he regularly worked in excess of 40 hours a week, Cemex did not pay Hopper

overtime based on a regular rate including all remuneration received, as required under the FLSA.

         9.    His written consent is attached as Exhibit A.

         10.   Hopper brings this action on behalf of himself and all other similarly situated hourly

employees under §16(b) of the FLSA 29 U.S.C. §216(b) subjected to the same unlawful policy and FLSA

violations as Hopper and is properly defined as:

               All hourly employees of Cemex employed during the past three (3)
               years who received hourly pay and a non-discretionary bonus.
               (“Putative Class Members”)

The members of the Putative Class are easily ascertainable from Cemex’s business records, particularly

personnel records.

         11.   CEMEX, Inc., is a Louisiana corporation which may be served with process through its

registered agent, Corporate Creations Network, Inc., at 2425 W Loop South #200, Houston, Texas

77027.

         12.   CEMEX S.A.B. de C.V., is a Mexican corporation with its United States headquarters in

Houston, Texas, and doing business throughout the United States. It may be served through its

President, Ignacio Madridejos at 10100 Katy Freeway, Suite 300, Houston, Texas 77046.

         13.   CEMEX Management, Inc., is a Delaware corporation which may be served through its

registered agent, Corporate Creations Network, Inc., at 2425 W Loop South #200, Houston, Texas

77027.

                                                     -2-
         Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 3 of 7




                                        FACTUAL ALLEGATIONS

        14.     Cemex is a multibillion dollar company who specializes in buildings material. It

manufactures and distributes cement and ready-mix concrete.

        15.     To provide services to the buildings materials industry, Cemex employs individuals on an

hourly basis.

        16.     Hopper was an hourly employee of Cemex.

        17.     Hopper was hired in June of 2014 as an inside sales professional.

        18.     In September 2017, Hopper became a Digital Advisor.

        19.     Hopper left Cemex’s employment in November of 2018.

        20.     During his employment, Hopper customarily worked over 40 hours a week.

        21.     Each quarter, Hopper would receive a non-discretionary bonus.

        22.     These bonuses were not included in Hopper’s regular or overtime rate of pay.

        23.     Hopper and the Putative Class Members worked for Cemex as hourly employees.

Hopper and the Putative Class Members regularly worked in excess of 40 hours a week.

        24.     Regardless of their job position, Hopper and the Putative Class Members were eligible to

receive, and did in fact receive, non-discretionary bonuses. These non-discretionary bonuses consisted

of but were not limited to Performance, Revenue, and Team Performance Bonuses.

        25.     Under the FLSA, Cemex was required to include these non-discretionary bonuses in

calculating the Putative Class Members regular rate of pay for overtime purposes. 29 U.S.C. § 207(e); 29

C.F.R. §778.209. However, Cemex improperly excluded these non-discretionary bonuses from the

regular rate of pay, and as a result Hopper and the Putative Class Members were not paid overtime at

the proper overtime rate required by federal law.




                                                    -3-
         Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 4 of 7



                                           FLSA COVERAGE

        26.    At all relevant times, Cemex has been an employer within the meaning of the FLSA, 29

U.S.C. § 203(d).

        27.    At all relevant times, Cemex has been part of an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        28.    At all relevant times, Cemex has been part of an enterprise engaged in commerce or in

the production of goods and services for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods or

materials – such as cell phones, computers, walkie-talkies, hardhats, and personal protective equipment

– that have been moved in or produced for commerce.

        29.    At all relevant times, Cemex has had and has an annual gross volume of sales made in

excess of $10,000,000.00.

        30.    At all relevant times, Hopper and the Putative Class Members were engaged in

commerce or in the production of goods for commerce.

                                 COLLECTIVE ACTION ALLEGATIONS

        31.    Hopper and the Putative Class Members are similarly situated in all relevant respects.

While their precise job duties might vary, these differences do not matter for the purposes of

determining their entitlement to overtime. They are all entitled to overtime after 40 hours in a week and

the overtime they are entitled to must be calculated in a manner consistent with the requirements of the

FLSA.

        32.    Because Cemex excluded non-discretionary bonuses from the regular rate of pay for all

hourly employees, Hopper and all the Putative Class Members are similarly situated within the meaning

of 29 U.S.C. § 216(b).

                                                  -4-
           Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 5 of 7



          33.   Cemex employed a substantial number of hourly employees like Hopper during the past

three years and paid them non-discretionary bonuses. These workers are geographically disbursed,

residing and working in states across the Country. Because these workers constantly travel, do not have

fixed work locations, these individuals may work in different states across the Country in the course of a

given year.

          34.   Absent a collective action, many members of the Putative Class likely will not obtain

redress of their injuries and Cemex will retain the proceeds of its violations of the FLSA.

          35.   Furthermore, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims of

individual members of the classes and provide for judicial consistency.

                                          CAUSE OF ACTION
                                         Violation of the FLSA

          36.   At all relevant times, Cemex has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

          37.   Cemex employed Hopper and each member of the Putative Class.

          38.   Cemex’s pay policy denied Hopper and the Putative Class Members overtime

compensation at a rate based on all remuneration received as required by the FLSA.

          39.   Cemex’s failure to pay Hopper and the Putative Class Members overtime at rates not less

than one and one-half times their proper regular rate violates 29 U.S.C. § 207.

          40.   The foregoing conduct constitutes a willful violation of the FLSA. Due to Cemex’s

FLSA violations, Hopper and the Putative Class Members are entitled to recover from Cemex their

unpaid overtime compensation, liquidated damages, reasonable attorney fees, costs, and expenses of this

action.

                                             JURY DEMAND

          41.   Hopper demands a trial by jury.
                                                    -5-
Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 6 of 7



                                       PRAYER

WHEREFORE, Hopper prays for:

      a. An order designating this lawsuit as a collective action and authorizing notice

         pursuant to 29 U.S.C. § 216(b) to the proposed Putative Class Members to permit

         them to join this action by filing a written notice of consent;

      b. A judgment against Cemex awarding Hopper and the Putative Class Members all

         their unpaid overtime compensation and an additional, equal amount, as liquidated

         damages;

      c. An order awarding attorney fees, costs, and expenses;

      d. Pre- and post-judgment interest at the highest applicable rates; and

      e. Such other and further relief as may be necessary and appropriate.

                                               Respectfully submitted,


                                               By:/s/ Michael A. Josephson
                                                   Michael A. Josephson
                                                   Texas State Bar No. 24014780
                                                   Federal ID No. 27157
                                                   Richard M. Schreiber
                                                   Texas State Bar No. 24056278
                                                   Federal ID No. 705430
                                                   Andrew W. Dunlap
                                                   Texas State Bar No. 24078444
                                                   Federal ID No. 1093163
                                                   JOSEPHSON DUNLAP, LLP
                                                   11 Greenway Plaza, Suite 3050
                                                   Houston, Texas 77046
                                                   713-352-1100 – Telephone
                                                   713-352-3300 – Facsimile
                                                   mjosephson@mybackwages.com
                                                   rschreiber@mybackwages.com
                                                   adunlap@mybackwages.com

                                                  AND



                                         -6-
Case 4:18-cv-04657 Document 1 Filed in TXSD on 12/10/18 Page 7 of 7




                                        Richard J. (Rex) Burch
                                        Texas State Bar No. 24001807
                                        BRUCKNER BURCH, P.L.L.C.
                                        8 Greenway Plaza, Suite 1500
                                        Houston, Texas 77046
                                        713-877-8788 – Telephone
                                        713-877-8065 – Facsimile
                                        rburch@brucknerburch.com

                                      ATTORNEYS IN CHARGE FOR PLAINTIFF




                                -7-
